United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2041
                                   ___________

Ronnie Blade,                           *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
United States of America,               * Western District of Missouri.
                                        *
             Appellee.                  *      [UNPUBLISHED]
                                   ___________

                             Submitted: February 7, 2008
                                Filed: February 26, 2008
                                 ___________

Before MURPHY, RILEY, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Ronnie Blade appeals the district court’s1 denial of his motions
for recusal of judge and to “amend” and “preserve drug evidence.” In light of this
court’s simultaneous disposition in Ronnie Blade v. United States, No. 07-3493, and
after careful review of the record, we affirm.
                       ______________________________




      1
      The Honorable Gary A. Fenner, United States District Court Judge for the
Western District of Missouri.